EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russel Fowler II on 05/18/2022.

The application has been amended as follows: 
Claim 1. A garment comprising: 
a waistband including: 
a first layer including a concealed surface and an exposed surface, the exposed surface of the first layer configured to be in contact with a skin of a wearer; 
a second layer including a concealed surface and an exposed surface, the second layer secured to the first layer at an upper end and a lower end to form the waistband, and wherein a closed pocket is formed between the first layer and the second layer with the concealed surface of the first layer and the concealed surface of the second layer being positioned within the closed pocket; 
a first polymer structure disposed on the concealed surface of the first layer; and 
a second polymer structure disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure; and at least one fabric panel coupled to the waistband.
Claim 21. A garment comprising: 
a multi-layer waistband including: 
a first layer including a first concealed surface and a first exposed surface, the first layer including a middle portion positioned between an upper end and a lower end; 
a second layer including a second concealed surface and a second exposed surface, the second layer including a middle portion positioned between an upper end and a lower end, wherein the upper end of the first layer is connected to the upper end of the second layer, wherein the lower end of the first layer is connected to the lower end of the second layer, wherein the middle portion of the first layer is freely moveable relative to the middle portion of the second layer, and wherein the upper end of the first layer is connected to the upper end of the second layer along an upper horizontal seam, and wherein the lower end of the first layer is connected to the lower end of the second layer along a lower horizontal seam; 
a first polymer structure disposed on the first concealed surface at the middle portion of the first layer; and 
a second polymer structure disposed on the second concealed surface at the middle portion of the second layer such that the first polymer structure releasably engages the second polymer structure; and at least one fabric panel coupled to the waistband.
Claim 29. A multi-layer waistband extending between a left hip portion and a right hip portion of a garment, the multi-layer waistband including: 
a first layer including a first concealed surface and a first exposed surface, the first layer including a middle portion positioned between an upper end and a lower end of the first layer; 
a second layer including a second concealed surface and a second exposed surface, the second layer including a middle portion positioned between an upper end and a lower end of the second layer, the upper end of the first layer non- releasably connected to the upper end of the second layer, the lower end of the first layer non-releasably connected to the lower end of the second layer, and the middle portion of the first layer freely moveable relative to the middle portion of the second layer, and wherein a closed pocket is formed between the first layer and the second layer with the first concealed surface and the second concealed surface being positioned within the closed pocket; 
a first polymer structure disposed on the first concealed surface at the middle portion of the first layer, the first polymer structure including a first plurality of wavy lines; and 
a second polymer structure disposed on the second concealed surface at the middle portion of the second layer, the first polymer structure including a second plurality of wavy lines, wherein the first plurality of wavy lines are in releasable engagement with the second plurality of wavy lines.
Claim 31. Cancelled
Claim 32. Cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses a waistband including a closed pocket formed between the first later and the second layer with the concealed surface of the first layer and the concealed surface of the second layer being positioned within the closed pocket in conjunction with the additional limitations as set forth in the independent claim. The use of a first and second layer having respective concealed surfaces to form a pocket is known in the art, but forming a closed pocket using the first and second layers as claimed by the Applicant is novel. Specifically, prior art (Diakonov (US 2018/0206567)) teaches a first layer including a concealed surface and an exposed surface, the exposed surface of the first layer configured to be in contact with a skin of a wearer; a second layer including a concealed surface and an exposed surface, the second layer secured to the first layer at an upper end and a lower end to form the waistband. However, none of the prior art alone or in combination discloses, teaches, or suggests wherein a closed pocket is formed between the first layer and the second layer with the concealed surface of the first layer and the concealed surface of the second layer being positioned within the closed pocket. To modify the first and second layers of the prior art in the manner as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case. 
Regarding Claim 21, none of the prior art of record discloses a waistband wherein the lower end of the first layer is connected to the lower end of the second layer along a lower horizontal seam in conjunction with the additional limitations as set forth in the independent claim. The use of a first and second layer having concealed surfaces and being connected at an upper end of the first and second layers along an upper horizontal seam is known in the art, but additionally connecting the lower end of the first layer to the lower end of the second layer as claimed by the Applicant is novel. Specifically, prior art (Diakonov (US 2018/0206567)) teaches a waistband including first layer including a first concealed surface and a first exposed surface, the first layer including a middle portion positioned between an upper end and a lower end of the first layer; a second layer including a second concealed surface and a second exposed surface, the second layer including a middle portion positioned between an upper end and a lower end of the second layer, the upper end of the first layer non-releasably connected to the upper end of the second layer, the lower end of the first layer non-releasably connected to the lower end of the second layer, and the middle portion of the first layer freely moveable relative to the middle portion of the second layer. However, none of the prior art alone or in combination discloses, teaches, or suggests wherein the lower end of the first layer is connected to the lower end of the second layer along a lower horizontal seam. To modify the first and second layers of the prior art in the manner as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 29, none of the prior art of record discloses a waistband including a closed pocket formed between the first later and the second layer with the concealed surface of the first layer and the concealed surface of the second layer being positioned within the closed pocket in conjunction with the additional limitations as set forth in the independent claim. The use of a first and second layer having respective concealed surfaces to form a pocket is known in the art, but forming a closed pocket using the first and second layers as claimed by the Applicant is novel. Specifically, prior art (Diakonov (US 2018/0206567)) teaches a first layer including a concealed surface and an exposed surface, the exposed surface of the first layer configured to be in contact with a skin of a wearer; a second layer including a concealed surface and an exposed surface, the second layer secured to the first layer at an upper end and a lower end to form the waistband. However, none of the prior art alone or in combination discloses, teaches, or suggests wherein a closed pocket is formed between the first layer and the second layer with the first concealed surface and the second concealed surface being positioned within the closed pocket. To modify the first and second layers of the prior art in the manner as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732